Name: Commission Regulation (EEC) No 3006/85 of 29 October 1985 amending Regulation (EEC) No 1892/85 increasing to 275 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/ 14 Official Journal of the European Communities 30 . 10 . 85 COMMISSION REGULATION (EEC) No 3006/85 of 29 October 1985 amending Regulation (EEC) No 1892/85 increasing to 275 000 tonnes the quan ­ tity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as amended by Regulation (EEC) No 1806/85 (4), Whereas Commission Regulation (EEC) No 1892/85 (5), as amended by Regulation (EEC) No , 261 1 /85 (*), opened a standing invitation to tender for the export of 250 000 tonnes of durum wheat held by the Italian intervention agency ; whereas., in a commu ­ nication of 24 October 1985, Italy informed the Commission of the intention of its intervention agency to increase by 25 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 275 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 1892/85 must therefore be amended ; Whereas the last partial invitation to tender under Regulation (EEC) No 1892/85 should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1892/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 275 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 275 000 tonnes of durum wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 1892/85 is replaced by the Annex hereto . Article 3 Article 4 (3) of Regulation (EEC) No 1892/85 is replaced by the following : '3 . The last partial invitation to tender shall expire on 18 December 1985.' Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 107, 19 . 4 . 1984, p . 1 . 0 OJ No L 202, 9 . 7 . 1982, p . 23 . (4) OJ No L 169, 29 . 6 . 1985, p . 73 . ft OJ No L 178 , 10 . 7 . 1985, p . 6 . (6 )) OJ No L 249 , 18 . 9 . 1985, p . 16 . 30 . 10 . 85 Official Journal of the European Communities No L 288/ 15 ANNEX ANNEX I (tonnes) Place of storage Quantity Cuneo 8 108 Ferrara 5 831 Macerata 969 Catanzaro 15 785 Cagliari 7 650 Messina 2 163 Pescara 25 Livorno 31 249 Grosseto 10 116 Viterbo 5 607 Roma 8 673 Napoli 45 993 Ragusa 1 030 Foggia 91 572 Catania 4 001 Palermo 7 420 Caltanissetta 500 Ravenna 5 000 Reggio nell'Emilia 16313 Ancona 7 000'